Citation Nr: 0948273	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for chronic otitis 
media and externa of the left ear.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1956 to September 
1978. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2006 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In addition to denying the Veteran's claim for a compensable 
rating for left ear chronic otitis media and externa, in the 
June 2006 rating decision, the RO also denied service 
connection for right ear hearing loss.  In the Veteran's 
August 2006 Notice of Disagreement (NOD) he expressed 
disagreement with his left ear condition and with his right 
ear hearing loss.  A Statement of the Case (SOC) was issued 
in October 2006 addressed all three issues, but in his 
November 2006 Substantive Appeal (VA Form 9) the Veteran 
indicated that he was only appealing his claims for left ear 
chronic otitis media and externa and left ear hearing loss.  
Absent a Notice of Disagreement, a Statement of the Case, and 
a Substantive Appeal, the Board does not have jurisdiction of 
the claim for service connection for right ear hearing loss.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 
Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veteran's chronic otitis media and externa of the left ear is 
not manifested by suppuration or aural polyps.  

2.  Audiometric testing reveals that the Veteran's service-
connected left ear hearing loss is not manifested by worse 
than Level I hearing.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for chronic otitis media and externa of the left ear have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic 
Code (DC) 6200 (2009).  

2.  The criteria for a compensable disability rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, 4.86, 4.130, DC 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the Veteran dated March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby tendering 
section 5103(a) notice no longer requires because the purpose 
that such notice is intended to serve has been fulfilled.  
Id. at 490-91.  

The Board also acknowledges a decision from the United States 
Court of Appeals for Veterans Claims (Court) that provided 
additional guidance on the content of the notice that is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increase compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
holding requires the Secretary to notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that the VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Supreme Court recently reversed 
that decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of 
the decisions of the Board, a court shall take due account of 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the Board finds that any notice error did not affect the 
essential fairness of the adjudication because the Veteran 
was advised of the relevant regulations by the October 2006 
Statement of the Case.  He did not ask that further guidance 
be provided and, being represented, has had access to 
information regard the VA rating system.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluations assigned 
for his chronic otitis media and externa of the left ear and 
for his left ear hearing loss do not reflect accurately the 
severity of those disabilities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where service connection has already been 
established, as in the Veteran's claim for a compensable 
rating for his chronic otitis media and externa of the left 
ear, and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.

Where, as in the case for the Veteran's service-connected 
left ear hearing loss, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Left Ear Chronic Otitis Media and Externa

The Veteran's chronic otitis media and externa of the left 
ear currently is evaluated as noncompensable under DC 6200.  
Prior to June 10, 1999, the criteria for chronic, 
suppurative, otitis media provided a 10 percent rating during 
the continuance of the suppurative process.  38 C.F.R. 
§ 4.87a, DC 6200 (1998).  Thereafter, the requirement of 
aural polyps to the criteria for a 10 percent evaluation was 
added.  An accompanying note indicates that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of the skull, 
are to be rated separately.  38 C.F.R. § 4.87. 

VA treatment records do not indicate that the Veteran has had 
any incidents of treatment or complaints for chronic otitis 
media and externa since service.  

The Veteran was afforded a VA examination in connection with 
his claim in March 2006.  During that examination the Veteran 
indicated that during 1966 or 1967 he had severe pain 
involving his left ear, which was flushed out with a syringe 
in the emergency room.  An otological examination was 
conducted and the examiner noted that the findings were 
unremarkable.  

The Board finds that the preponderance of the evidence is 
against assigning a compensable evaluation for the Veteran's 
service-connected left ear otitis media and externa because 
at no time has it been shown to have suppuration or aural 
polyps.  The Board does note that the Veteran has tinnitus 
and left ear hearing loss, both of which are service-
connected and have been assigned separate ratings.

In addition, the Board notes that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected condition has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization and there is no evidence of any marked 
interference with employment.  As the Veteran's impairment is 
adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.

Left Ear Hearing Loss

Service-connected hearing loss is rated under DC 6100.  See 
38 C.F.R. § 4.85 (2007).  Generally, hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests, in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for 
profound deafness.  The numeric designation of impaired 
hearing, Levels I through XI, is determined for each ear by 
intersecting the vertical column appropriate for the puretone 
decibel loss and the horizontal row appropriate to the 
percentage of speech discrimination on Table VI.  See 
38 C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.

Alternately, Table VIA may be used for certain exceptional 
patterns of hearing impairment.  For example, when the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  The resulting levels 
of hearing impairment for each ear will then be applied to 
Table VII.

When service connection is only in effect for hearing loss in 
one ear, the non-service-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation.  38 C.F.R. § 4.85(f).  
Compensation is payable for hearing loss in both ears as if 
both disabilities were service-connected, however, if (1) 
hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more; (2) hearing 
impairment in the non-service-connected ear, as measured by 
audio thresholds or speech discrimination scores, meets the 
criteria to be considered a disability under 38 C.F.R. 
§ 3.385; and (3) the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a)(3).  

The Board notes that during the course of this appeal the 
Veteran has received treatment for hearing loss.  VA 
treatment records from February 2001 indicate that the 
Veteran was evaluated for hearing loss, but that he was not a 
candidate for a hearing aid at that time.  An VA audiological 
evaluation was conducted in December 2005.  That examination 
indicated mild to moderately severe sensorineural hearing 
loss at and above 1500 Hertz.  In August 2006 the Veteran was 
fitted for custom hearing aids. 

A comprehensive VA audiological examination was conducted in 
March 2006 for rating purposes.  Measured at 1000, 2000, 3000 
and 4000 Hertz the Veteran's puretone thresholds for the left 
ear were 10, 40, 65 and 55, for an average of 43.  The speech 
recognition score for that ear was 96 percent.  The Board 
notes that the audio thresholds for this examination do not 
meet the exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86.  Therefore, the Veteran's audio threshold 
and speech recognition scores will be applied to Table VI and 
not Table VIA.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for left ear hearing loss.  As noted above, the March 2006 VA 
examination reveals that the puretone threshold average for 
the Veteran's left ear is 43 decibels and the speech 
discrimination score is 96 percent.  When combined on Table 
VI, these numbers produce a Level I designation of hearing 
impairment.  The Veteran's non-service-connected right ear 
will receive a Level I designation, as the puretone and 
speech recognition scores do not satisfy the disability 
criteria of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  
When combined on Table VII, the Level I designation of the 
left ear and the Level I designation of the right ear result 
in a noncompensable disability rating.

The evidence of record in this case fails to show that the 
Veteran's left ear hearing loss has caused marked 
interference with his employment beyond that interference 
contemplated in the assigned rating, and the Veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2009).

Furthermore, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id at 
126.  Here, the Board finds that a noncompensable rating is 
applicable during the entire period contemplated by this 
appeal. 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to a compensable disability rating for left ear 
chronic otitis media and externa is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


